Citation Nr: 0932183	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-38 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement an increased evaluation for a low back disorder, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth J. Nunnenkamp, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  
The Veteran was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO continued a 40 percent 
evaluation assigned to the service connection low back 
disorder.  The Veteran timely appealed the RO's December 2004 
determination to the Board. 

In May 2007, the Veteran testified before a Decision Review 
Officer (DRO) at the Roanoke, Virginia RO.  A copy of the 
hearing transcript has been associated with the claims files. 

In August 2009, the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the Board in Washington, D.C.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702 (d) (2008).  Accordingly, this Veteran's 
request for a Board hearing is considered withdrawn.


FINDING OF FACT

The Veteran's service-connected low back disorder is 
manifested by total thoracolumbar range of motion to 90 
degrees, partial ankylosis of the thoracolumbar spine and 
incapacitating episodes lasting a total of 30 days during the 
previous 12 months.  Total ankylosis of the thoracolumbar 
spine and incapacitating episodes lasting 6 weeks during the 
previous 12 months have not been demonstrated.  




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In an August 2004 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his increased rating claim decided in the 
decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.

Regarding the Veteran's claim for an increased rating for a 
low back disorder, the Board is aware of the United States 
Court of Veterans Appeal's (Court) recent decision in 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id.

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
Veteran status, existence of a disability, connection between 
the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, via March 2006 and May 2008 letters, VA 
informed the Veteran of the Vazquez-Flores and Dingess 
elements, respectively.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the increased 
evaluation claim analyzed in the decision below.  The record 
includes service records, VA and private examination and 
treatment records, as well as records from the Social 
Security Administration.  In addition, in May 2007, the 
Veteran testified at the RO in connection with the instant 
claim.  A copy of the May 2007 hearing transcript has been 
associated with the claims files.  

In sum, the record reflects that facts pertinent to the 
increased evaluation claim on appeal have been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  That is to say, "the record has been fully 
developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the increased 
evaluation claim on appeal.

II. Laws and Regulations

Increased Rating general laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

Rating the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2008).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2008).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2008).

III. Merits Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO has evaluated the Veteran's low back disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc 
syndrome, which provides for evaluation either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The latter formula 
provides a 40 percent evaluation in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bedrest prescribed by a physician and treatment 
by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). 

Under the general rating formula, a 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation contemplates unfavorable ankylosis 
of the entire spine.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  "Combined range of motion" refers to 
the sum of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Section 4.71a (Plate 
V) indicates that normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id. 

In the present case, the Veteran's low back disorder was 
addressed in VA spine examinations in November 2004 (range of 
motion findings only), August 2006 and May 2008.  The Board 
has focused on the specific findings from those examination 
reports relevant to the cited diagnostic criteria, notably 
the findings concerning incapacitating episodes and ankylosis 
of the thoracolumbar spine.  In this regard, the Board notes 
that the general rating formula does not provide a rating in 
excess of 40 percent unless there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or spine (50 and 
100 percent ratings, respectively).

As the August 2006 and May 2008 VA spine examination reports 
contain findings of partial (italics added for emphasis) 
ankylosis of the thoracolumbar spine, a higher rating under 
the general rating formula is not warranted.  

In addition, although the Veteran admitted to having 
incapacitating episodes of the low back during an August 2006 
VA examination, the episodes were noted to have only lasted 
30 days during the previous year, as opposed to a total of at 
least six weeks during the previous year-the minimum 
criteria necessary for a maximum 60 percent rating under the 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Overall, and in light of the medical evidence outlined above, 
an increased rating in excess of 40 percent for the service-
connected low back disorder under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not warranted. 

As for rating the neurological manifestations of the service-
connected low back disability, Diagnostic Code 8520 (sciatic 
nerve dysfunction) is for consideration.  By a July 2007 
rating action, the RO awarded service connection for nerve 
conduction block of the peroneal nerve between the fibular 
head and right ankle and nerve impairment of the peroneal, 
tibial, sural, and dorsal nerves of the left anterior lower 
leg and foot; separate initial 20 and 10 percent disability 
ratings were assigned, effective June 16, 2004, respectively.  
In the notification letter, the RO informed the Veteran that 
it had granted service connection for these additional 
disabilities and that he could appeal the decision if he 
disagreed with it.  The evidence does not show the Veteran 
appealed the 20 percent and 10 percent evaluation assigned.  
In view of the foregoing, the Board finds that no 
consideration or further development is warranted regarding 
any neurological disorder under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 (2008).  

Finally, even taking into account the Veteran's pain on 
motion of the thoracolumbar spine demonstrated on VA 
examinations in August 2006 and May 2008, the evidence of 
record, while showing that the Veteran had significant 
limitation of motion of the thoracolumbar spine in May 2008 ( 
i.e., total range of thoracolumbar motion was to 90 degrees), 
it did not show that there was any additional loss of 
function of the lumbar spine that caused the Veteran's 
disability to more nearly approximate entire ankylosis of the 
thoracolumbar spine.  In fact, and as noted in the preceding 
paragraphs, the August 2006 and May 2008 VA examiners 
specifically stated that the Veteran had partial, as opposed 
to entire, ankylosis of the thoracolumbar spine.  
Accordingly, a higher rating based on functional loss due to 
pain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that 
the currently assigned 40 percent rating adequately reflects 
the clinically established impairment experienced by the 
service-connected low back disorder.

Overall, the Board finds that there is no basis for a staged 
rating pursuant to Hart for the service-connected low back 
disorder.  Rather, the symptomatology shown during the August 
2006 and May 2008 VA examinations during the pendency of the 
appeal has been essentially consistent and fully contemplated 
by the assigned 40 percent disability rating.

IV. Conclusion

Finally, the Veteran has submitted no evidence showing that 
his low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 40 percent evaluation.  There is also no 
indication that this disorder has necessitated any periods of 
hospitalization during the pendency of this appeal.  Indeed, 
while SSA records reflect that the Veteran is retired and is 
in receipt of disability benefits, in part, because of his 
lumbar spine disability, he is compensated for the effect 
that his service-connected low back disability has on ability 
to maintain employment by the currently assigned 40 percent 
rating, as well as the RO's award of a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  (See October 2007 rating 
decision, wherein the RO awarded entitlement to TDIU, 
effective July 16, 2004).  As such, the Board does not find 
any basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 40 percent for lumbar spine degenerative disc 
and joint disease, and the Veteran's claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased evaluation for a low back disorder is denied. 


__________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


